Thompson, Ch. J.
delivered the opinion of the court. The special demurrer alleges for cause, a variance between the sub. mission as contained in the bond, and the submission as set out in the award. According to the condition of the bond, the submission was special, of one matter only in dispute between the parties. But the award contains a recital of a general submission of all matters, concluding, however, with a reference to the bond, for more particular information, as to the matter submitted. The question arising on these pleadings is, whether this is such a variance as to vitiate the replication.
The rule of pleading, as to setting out the award, is, no doubt, different when the action is upon the arbitration bond, *106and when it is upon the award itself. In the latter 'case, the plaintiff is not bound to set forth more of the award than is necessary to support his particular claim. In the former, he .must set out, in liis replication, the whole award. This appears" .to be the general rule laid down by elementary writers. (1 Chit, Pl. 585.) But, by a recurrence to. the cases decided, it will be seen that it is not required that the award, should be set out in haze verba. If any part is void and immaterial it may be omitted. This distinction is supported by the case of Foreland v. Marygold, (1 Salk. 72. S. C. 1 Ld. Raym. 715. S. C. 12 Mod. 534.) w'hich is a leading case on this subject.
In the case before us, the only variance is an omission in the replication of the recital contained in the award. That recital 'is not only immaterial, but void, as being foreign from, the submission, and not warranted by it, and containing matter upon which no award was pretended to be made. In the case of Adams v. Adams, (2 Mod. 169.) it is expressly laid down, that a misrecital in an award will not vitiate it. There is no objection, therefore, to the replication, in matter of form.
On the merits, the plaintiff is clearly entitled to recover. The award does not extend to matters not contained in the submission. Though the recital is broader than the condition of the bond, and purports to extend the powers of the arbitrators to matters not contained in the submission, yet it expressly refers to the, bond for the particulars of the matter submitted; and being mere recital only, it may be rejected as immaterial. .The award purports to be upon the matter contained in the condition of the bond, and no further; for it directs the payment of a sum of money by the defendants to the plaintiff which “ shall be considered in full of and concerning all differences in the condition expressed in the bond.” Judgment must be entered for the plaintiff.
Judgment for the plaintiff.